TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 28, 2016



                                      NO. 03-14-00035-CV


           Casey A. Koehler and Jennifer Phy, as Administratrix of the Estate of
                          Evelyn Landua Koehler, Appellants

                                                 v.

                                    Kanda Koehler, Appellee




        APPEAL FROM COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
             BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
       DISMISSED ON AGREED MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on November 13, 2013. The parties

have filed a motion to dismiss the appeal, and having reviewed the record, the Court agrees that

the appeal should be dismissed. Therefore, the Court grants the motion and dismisses the appeal.

The appellants shall pay all costs relating to this appeal, both in this Court and the court below.